Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                            May 31 2013, 9:33 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                  ATTORNEYS FOR APPELLEE:

HILARY BOWE RICKS                                        GREGORY F. ZOELLER
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         JAMES B. MARTIN
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

DONTE CARTER,                                            )
                                                         )
       Appellant-Defendant,                              )
                                                         )
                vs.                                      )      No. 49A02-1209-CR-766
                                                         )
STATE OF INDIANA,                                        )
                                                         )
       Appellee-Plaintiff.                               )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Lisa F. Borges, Judge
                             Cause No. 49G02-1101-MR-5457


                                                May 31, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         Donte Carter appeals his aggregate seventy-two-year sentence for Murder1 and class C

felony Attempted Robbery. 2 Carter presents the following restated issues for our review:

         1. Did the trial court abuse its sentencing discretion by overlooking
            significant mitigating factors?

         2. Is Carter’s sentence inappropriate in light of the nature of the offense and
            the character of the offender?

         We affirm.

         On the morning of December 16, 2010, Jasmine White, White’s one-year-old twins,

Shareya Patrick, and Patrick’s two-year-old niece were at the Indianapolis apartment where

White had been staying. They were later joined by White’s friend, Tae-Rell Ewing and

Ewing’s boyfriend, Jwaun Poindexter. The group spent some time talking and playing cards,

and then Poindexter left. While Poindexter was gone, Camisha Williams, Jordan Cole, and

Kailuv Chew arrived at the apartment, and shortly thereafter, Cesar Rodenzo joined the

group.

         Meanwhile, across town, Landon Canady and his girlfriend Deandra Wilson picked up

Cameron Moore. Canady then spoke to Poindexter on the phone, and Poindexter told

Canady that there was marijuana in White’s apartment and that they should come and take it

because there were only women present. The group headed toward the apartment, and

stopped on the way to pick up Carter. Canady, Wilson, Moore, and Carter then picked up



1
  Ind. Code Ann. § 35-42-1-1 (West, Westlaw current through P.L. 135 with effective dates through April 30,
2013).
2
  I.C. § 35-42-5-1 (West, Westlaw current through P.L. 135 with effective dates through April 30, 2013)
(robbery); Ind. Code Ann. § 35-41-5-1 (West, Westlaw current through P.L. 135 with effective dates through
April 30, 2013) (attempt).

                                                    2
Poindexter in a parking lot near the apartment complex, and the group proceeded to the

apartment. The group agreed that Poindexter would enter the apartment and leave the door

unlocked so the other three men could enter, and all four men approached the apartment

while Wilson remained in the car. When they got close to the apartment, Poindexter

instructed the men not to hurt anyone, and Moore attempted to back out of the robbery.

Carter then pulled out a gun and pointed it at Moore to compel him to take part. None of the

other men displayed a gun.

       Poindexter then entered the apartment and left the door cracked open. White, Patrick,

Chew, Cole, Williams, Ewing, Rodenzo, and the three children were all still present. As

planned, Canady, Moore, and Carter then burst into the apartment and shouted for everyone

to get down, and one of the perpetrators demanded the victims’ cell phones. At that point,

Rodenzo, who had been standing behind the door when the men entered, ran out the open

door and down the hallway. Carter chased after Rodenzo, followed by Canady and Moore,

and witnesses heard one or two gunshots fired. Canady, Moore, and Carter then ran out of

the building and walked back to the car where Wilson was waiting. Canady and Moore

shouted at Carter, asking him why he had shot Rodenzo. Carter, who still had the gun in his

possession when he returned to the car, did not respond.

       After Canady, Moore, and Carter left, White quickly locked the door, hid the children

in a closet in the back bedroom, and called 911. When police arrived, they found a bullet in

the wall at the bottom of the staircase leading to the rear exit of the apartment building, as

well as a shell casing just outside the exit. While police were investigating, a neighbor from


                                              3
the building just south of White’s called police and reported that a man was lying face down

outside his front door. When police responded, they discovered Rodenzo’s lifeless body. He

had been shot in the back.

        On January 25, 2011, the State charged Carter with felony murder occurring during an

attempted robbery and attempted robbery as a class A felony. On February 16, 2011, the

State amended the charge to add a count of murder. A two-day jury trial commenced on

August 20, 2012, and at the conclusion of the evidence, Carter was found guilty as charged.

A sentencing hearing was held on August 31, 2012, at which the trial court merged the felony

murder conviction into the murder conviction and reduced the attempted robbery conviction

to a class C felony. The court then sentenced Carter to consecutive terms of sixty-four years

for murder and eight years for attempted robbery, for an aggregate sentence of seventy-two

years. Carter now appeals.

                                                       1.

        At the outset, we note that Carter presents his arguments that the trial court abused its

discretion in sentencing him and that his sentence is inappropriate pursuant to Ind. Appellate

Rule 7(B) as a single issue. 3 This court has clarified that appellate review for an abuse of



3 Additionally, Carter devotes three sentences at the end of his brief to an argument that his sentence violates
Article 1, sections 16 and 18 of the Indiana constitution, which respectively provide that “[a]ll penalties shall
be proportioned to the nature of the offense” and “[t]he penal code shall be founded on the principles of
reformation, and not of vindictive justice.” Carter simply quotes these provisions, makes a conclusory
statement that his seventy-two-year sentence “fulfills neither of these goals[,]” and asks us to revise his
sentence accordingly. Appellant’s Brief at 9. Because Carter has made no attempt to analyze his sentence
under the framework of the constitutional provisions he cites, his argument in this regard is waived for failure
to make a cogent argument. See Wingate v. State, 900 N.E.2d 468 (Ind. Ct. App. 2009) (concluding that an
issue was waived where the defendant summarized the rules but did not make a cogent argument regarding the
application of the rules).

                                                       4
discretion in sentencing and pursuant to App. R. 7(B) are distinct inquiries. See King v.

State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008) (observing that “[a]s our Supreme Court has

made clear, inappropriate sentence and abuse of discretion claims are to be analyzed

separately”). Carter’s conflation of these issues has made it difficult to analyze and address

his arguments; nevertheless, we will consider them as fully as his briefing allows.

       Turning now to the merits of Carter’s appeal, we first address Carter’s argument that

the trial court abused its sentencing discretion by overlooking purportedly significant

mitigating circumstances. Sentencing decisions rest within the sound discretion of the trial

court. Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.

So long as the sentence is within the statutory range, it is subject to review only for an abuse

of discretion. Id. “An abuse of discretion occurs if the decision is ‘clearly against the logic

and effect of the facts and circumstances before the court or the reasonable, probable, and

actual deductions to be drawn therefrom.’” Id. at 491 (quoting K.S. v. State, 849 N.E.2d 538,

544 (Ind. 2006)).

       A trial court may abuse its sentencing discretion in a number of ways, including: (1)

failing to enter a sentencing statement at all; (2) entering a sentencing statement that includes

aggravating and mitigating factors that are unsupported by the record; (3) entering a

sentencing statement that omits reasons that are clearly supported by the record; or (4)

entering a sentencing statement that includes reasons that are improper as a matter of law.

Anglemyer v. State, 868 N.E.2d 482. If the trial court abuses its discretion in one of these or

another way, remand for resentencing is the appropriate remedy “if we cannot say with


                                               5
confidence that the trial court would have imposed the same sentence had it properly

considered reasons that enjoy support in the record.” Id. at 491.

       In pronouncing Carter’s sentence, the trial court noted that Carter was seventeen years

old at the time of the offense, and identified his young age as the only mitigating

circumstance. The trial court found a number of aggravating circumstances, including

Carter’s lengthy history of juvenile delinquency, which had become progressively more

serious and violent and included multiple unsuccessful attempts at rehabilitation. The court

also found as an aggravating factor that Carter had chased Rodenzo down and shot him in the

back as he attempted to flee, as well as the fact that the offenses were committed in the

presence of, or at least within earshot of, three very young children. Additionally, the trial

court found that Carter had attempted to intimidate a witness by pointing his fingers at his

own head in the shape of a gun and mouthing the word “pow” while Canady was on the

stand. Transcript at 420.

       Carter argues that the trial court abused its discretion in failing to identify two

additional, allegedly significant mitigating factors: (1) his lack of parental guidance and (2)

the shorter sentences received by his accomplices. An allegation that the trial court failed to

identify a mitigating factor requires the defendant to establish that the mitigating evidence is

both significant and clearly supported by the record. Anglemyer v. State, 868 N.E.2d 482. A

sentencing court is not obligated to find a circumstance to be mitigating merely because it is

advanced as such by the defendant, nor is it required to explain why it chose not to make a

finding of mitigation. Felder v. State, 870 N.E.2d 554 (Ind. Ct. App. 2007). A trial court


                                               6
does not abuse its discretion in failing to find a mitigating factor that is highly disputable in

nature, weight, or significance. Rogers v. State, 878 N.E.2d 269 (Ind. Ct. App. 2007), trans.

denied. Additionally, a defendant who fails to proffer proposed mitigators at sentencing is

precluded from advancing them for the first time on appeal. Pennington v. State, 821 N.E.2d
899 (Ind. Ct. App. 2005).

       With respect to Carter’s argument that the trial court abused its discretion in failing to

consider his lack of parental guidance as a mitigating factor, we first note that Carter did not

expressly request the trial court to consider this circumstance as a mitigating factor. At

sentencing, defense counsel noted that none of Carter’s immediate family was in attendance,

but that a cousin and friend were present. Counsel went on to say, “I’ve not heard from

anyone on his behalf and I’m not saying that justifies anything. But what I am saying is

it’s—it’s sad all around[.]” Transcript at 409. Counsel then asked the court to consider

Carter’s young age as a mitigating circumstance. Elsewhere in the transcript, counsel asked

the court to “consider his background where he came from.” Id. at 411. Because counsel’s

reference to Carter’s family history was ambiguous at best, we cannot conclude that Carter’s

argument in this regard was properly preserved for appeal.

       In any event, we note that Carter declined to be interviewed for his pre-sentence

investigation report, and as a result, all family information contained in the report had been

gleaned from a pre-dispositional report prepared as part of a juvenile delinquency proceeding

in 2009. Carter also declined to elaborate on his family situation at his sentencing hearing.




                                               7
The trial court noted the lack of information concerning Carter’s family history at the

sentencing hearing:

       His family history is sketchy here in this. I don’t have recent information
       because of his failure to cooperate as I’ve ordered him to do. So that makes it
       hard for me to know much about what’s been going on recently. Clearly you
       are correct that his upbringing was one in which he had very little family
       support and very little guidance. Apparently his attitude is reflective of the
       lack of guidance that he had.

Id. at 418.

       Based on this statement, it is clear that the trial court considered Carter’s family

situation, but declined to consider it a significant mitigating factor. Our Supreme Court has

held that “evidence of a difficult childhood is entitled to little, if any, mitigating weight.”

Bethea v. State, 983 N.E.2d 1134, 1141 (Ind. 2013). Accordingly, we conclude that the trial

court did not abuse its discretion in declining to consider Carter’s lack of parental support to

be a significant mitigating factor.

       Carter also appears to argue that the trial court abused its discretion by failing to

consider the sentences received by Canady, Moore, and Poindexter as mitigating

circumstances. Again, counsel’s reference to this purported mitigating factor at the

sentencing hearing was equivocal at best. Counsel stated that under their plea agreements,

Moore and Canady were “going to get somewhere between twenty and twenty-five years.”

Transcript at 410. Counsel acknowledged that Carter was the shooter, but stated that “in

some ways, he is less culpable in my mind than Mr. Poindexter who set it all up. That is

really neither here nor there. I’m just asking the court to consider his young age, consider his

background where he came from.” Id. at 411. Carter made no argument concerning

                                               8
Poindexter’s sentence, but the prosecutor mentioned that Poindexter’s sentences for murder

and robbery were to be served concurrently. Under these circumstances, we cannot conclude

that Carter preserved the argument that his codefendants’ sentences are a significant

mitigating factor.

       Waiver notwithstanding, we disagree that the trial court was required to consider

Carter’s confederates’ sentences as a mitigating factor. Assuming without deciding that the

sentences received by others convicted of the same crimes might constitute valid mitigating

factors in some cases, we cannot conclude that the disparity between Carter’s sentence and

those received by his accomplices is a significant mitigator here. With respect to Moore’s

and Canady’s capped sentences, we note that they both pleaded guilty and testified against

Carter. It is therefore unsurprising that they received significantly shorter sentences than

Carter. Although Carter presented no evidence concerning Poindexter’s sentence at his

sentencing hearing, on appeal he states that a review of the Indiana Department of Correction

website shows that Poindexter received concurrent sentences of fifty-five years for murder

and thirty years for attempted robbery. Carter argues that he should have received a similar

sentence because “his conduct was no more heinous than Poindexter’s[.]” Appellant’s Brief

at 9. We strongly disagree. Although Poindexter arranged the robbery, he instructed his

accomplices not to harm anyone. Nevertheless, Carter brought a gun, chased Rodenzo out of

the apartment, and shot him in the back as he attempted to flee. Carter also notes that unlike

Poindexter, he had no adult criminal history. In light of Carter’s long and disturbing history

of juvenile delinquency, which will be discussed further below, it is apparent that this


                                              9
distinction is solely a function of Carter’s young age, and not an indicator that he is any less

inclined toward criminal activity than Poindexter. The trial court did not abuse its discretion

in declining to consider the sentences received by Carter’s accomplices as mitigating factors.

                                               2.

       Next, Carter argues that his seventy-two-year sentence is inappropriate. Article 7,

section 4 of the Indiana Constitution grants our Supreme Court the power to review and

revise criminal sentences. Pursuant to Ind. Appellate Rule 7, the Supreme Court authorized

this court to perform the same task. Cardwell v. State, 895 N.E.2d 1219 (Ind. 2008). Per

App. R. 7(B), we may revise a sentence “if, after due consideration of the trial court’s

decision, the Court finds that the sentence is inappropriate in light of the nature of the offense

and the character of the offender.” Wilkes v. State, 917 N.E.2d 675, 693 (Ind. 2009), cert.

denied, 131 S. Ct. 414 (2010). Nevertheless, “we must and should exercise deference to a

trial court’s sentencing decision, both because Rule 7(B) requires us to give ‘due

consideration’ to that decision and because we understand and recognize the unique

perspective a trial court brings to its sentencing decisions.” Stewart v. State, 866 N.E.2d 858,

866 (Ind. Ct. App. 2007). The burden is on the defendant to persuade us that his sentence is

inappropriate. Reid v. State, 876 N.E.2d 1114 (Ind. 2007).

       Carter committed murder, for which the sentencing range is forty-five to sixty-five

years, with an advisory sentence of fifty years, and class C felony attempted robbery, for

which the sentencing range is two to eight years, with an advisory sentence of four years.

Ind. Code Ann. §§ 35-50-2-3, -6 (West, Westlaw current through P.L. 135 with effective


                                               10
dates through April 30, 2013). Carter was sentenced to sixty-four years for murder, along

with a consecutive eight-year term for robbery, resulting in an aggregate seventy-two-year

sentence. Thus, Carter received a sentence one year below the statutory maximum for his

offenses. 4

        Considering the nature of the offense, we note that Carter and his accomplices

conspired to enter the apartment for the purpose of robbing the occupants of marijuana.

Although Poindexter told the group that they should not hurt anyone, Carter was armed with

a gun. Additionally, when Moore tried to back out of the robbery, Carter threatened him with

the gun. When they entered the apartment and attempted to carry out the robbery, ten people,

including three children, were present. We acknowledge Carter’s contention that he did not

enter the apartment with the intention of killing anyone. When Rodenzo fled from the

apartment, however, Carter chased him down and shot him in the back as he attempted to

escape, killing him.

        Considering the character of the offender, we note that this is Carter’s first adult

conviction. This is unsurprising, however, because Carter was only seventeen years old at

the time of offense. Prior to committing the instant offense, Carter had numerous juvenile

adjudications for progressively more serious and violent conduct. At just eleven years old, a

delinquency petition for battery was dismissed in exchange for informal home detention. His

first juvenile adjudication came in March 2005, when he was twelve, for acts that would be

4
  We note that Carter states that “[m]aximum sentences are generally reserved for the worst offenders[.]”
Appellant’s Brief at 8 (quotation omitted). Because Carter has not received the maximum sentence, we need
not address this specific argument. For the reasons the set forth above, we do not find his seventy-two-year
sentence inappropriate.

                                                    11
class B felony burglary if committed by an adult. In November 2005, Carter was adjudicated

delinquent for what would be class A misdemeanor resisting law enforcement if committed

by an adult. In October 2005, a petition alleging that Carter had committed what would be

class A misdemeanor intimidation was filed, and a true finding was entered in January 2006.

In August 2006, Carter was again adjudicated delinquent for committing what would be class

D felony escape if committed by an adult. The same month, after Carter and two other boys

broke into a clothing store and stole the cash register, Carter was again adjudicated

delinquent for committing what would be class A misdemeanor criminal conversion if

committed by an adult. On May 21, 2007, when Carter was just fourteen years old, a

delinquency petition was filed alleging that Carter had committed what would be carrying a

handgun without a license and resisting law enforcement if committed by an adult. The

juvenile court entered a true finding for resisting law enforcement and dismissed the handgun

allegation.

       Thereafter, Carter’s history takes a decidedly more dangerous and violent turn. In

March 2009, when Carter was approximately sixteen years old, he was arrested for

carjacking and leading the police on a vehicle and foot pursuit. As a result of these acts, a

delinquency petition was filed alleging that Carter had committed what would be class D

felony auto theft, class D felony receiving stolen property, class D felony resisting law

enforcement, and class A misdemeanor fleeing law enforcement if committed by an adult.

The juvenile court entered a true finding on the resisting allegation and dismissed the

remaining allegations. In April 2009, while a resident of a juvenile detention center, Carter


                                             12
threw a chair at the center’s superintendent, fracturing the man’s eye socket. As a result,

Carter was adjudicated delinquent for committing what would be class C felony battery if

committed by an adult.

       We additionally note that throughout the course of Carter’s contact with the juvenile

justice system, his probation was modified numerous times, he repeatedly failed home

detention and suspended commitments, and he failed placements at the Kokomo Academy

and Resource Academy before finally being committed to the Department of Correction.

Even Carter admits that he has “never completed a sentence (dispositional order) without

committing another offense or gone more than a few months between offenses when not

imprisoned[.]” Appellant’s Brief at 8. Moreover, Carter attempted to intimidate Canady,

who was called to testify against him, by mimicking shooting a gun while Canady was on the

stand. We also note that while awaiting sentencing in this matter, Carter was charged with

class A misdemeanor battery on a corrections or law enforcement officer.

       Nevertheless, Carter appears to argue that his sentence is inappropriate in light of the

shorter sentences his accomplices received. In the context of App. R. 7(B) review, our

Supreme Court has noted that “we ‘need not compare’ sentences of codefendants[.]” Knight

v. State, 930 N.E.2d 20, 22 (Ind. 2010) (quoting Dennis v. State, 908 N.E.2d 209, 214 (Ind.

2009)). Even if we were inclined to do so, as detailed above, Carter’s role in the crimes

justifies a significantly longer sentence than those of his confederates. In light of Carter’s

role in the crime and his history of juvenile delinquency, which is shocking both in its length




                                              13
and severity, we cannot conclude that his seventy-two-year sentence for murder and class C

felony attempted robbery is inappropriate.

      Judgment affirmed.

ROBB, C.J., and CRONE, J., concur.




                                             14